DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) An image decoding method, comprising:
parsing division depth information and division direction information of a block to be decoded;
obtaining division structure information of a unit to be decoded within the block corresponding to the parsed division depth information and division direction information;
obtaining one or more prediction quantization parameters from at least one neighboring unit corresponding to the unit to be decoded based on the division structure information;
obtaining a difference quantization parameter of the unit to be decoded;
obtaining a quantization parameter from the difference quantization parameter and the one or more prediction quantization parameters, and 
performing decoding corresponding to the unit to be decoded using the obtained quantization parameter, 
wherein the division structure information comprises a first complex tree structure information or a second complex tree structure information, which have differently set conditional limitations of divisions for the unit to be decoded, 

wherein the obtaining the quantization parameter comprises:
determining a first quantization parameter when the division structure information comprises the first complex tree structure information; and
determining a second quantization parameter when the division structure information comprises the second complex tree structure information, and
wherein a decision process of the first quantization parameter using the first complex tree structure information and a decision process of the second quantization parameter using the second complex tree structure information are different from each other.

9. (Currently Amended) An image coding method comprising:
parsing division depth information and division direction information of a block to be coded;
obtaining division structure information of a unit to be coded within the block corresponding to the parsed division depth information and division direction information;
obtaining one or more prediction quantization parameters from at least one neighboring unit corresponding to the unit to be coded based on the division structure information; 
obtaining difference quantization parameter of the unit to be coded;

performing coding corresponding to the unit to be coded using the obtained quantization parameter,
wherein the division structure information comprises a first complex tree structure information or a second complex tree structure information, which have differently set conditional limitations of divisions for the unit to be decoded,
wherein the conditional limitations comprise at least one of a limitation condition of horizontal binary division, a limitation condition of horizontal ternary division, a limitation condition of vertical binary division and a limitation condition of vertical ternary division, and the conditional limitations allow conditional division of the unit according to the depth information or a size of the unit,
wherein the obtaining the quantization parameter comprises:
determining a first quantization parameter when the division structure information comprises the first complex tree structure information; and
determining a second quantization parameter when the division structure information comprises the second complex tree structure information, and
wherein a decision process of the first quantization parameter using the first complex tree structure information and a decision process of the second quantization parameter using the second complex tree structure information are different from each other.

10. (Currently Amended) An image decoding apparatus comprising: 

a dequantization unit for obtaining one or more prediction quantization parameters from at least one neighboring unit corresponding to the unit to be decoded based on the division structure information, obtaining a difference quantization parameter of the unit to be decoded, obtaining a quantization parameter from the difference quantization parameter and the one or more prediction quantization parameters, and performing decoding corresponding to the unit to be decoded using the obtained quantization parameter, 
wherein the division structure information comprises a first complex tree structure information or a second complex tree structure information, which have differently set conditional limitations of divisions for the unit to be decoded, 
wherein the conditional limitations comprise at least one of a limitation condition of horizontal binary division, a limitation condition of horizontal ternary division, a limitation condition of vertical binary division, and a limitation condition of vertical ternary division, and the conditional limitations allow conditional division of the unit according to the depth information or a size of the unit, 
wherein the dequantization unit determines a first quantization parameter when the division structure information comprises the first complex tree structure information and determines a second quantization parameter when the division structure information comprises the second complex tree structure information, and 
 of the second quantization parameter using the second complex tree structure information are different from each other.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Newly searched and discovered prior art including Li et al., US Patent No 10,516,885 and Oh, US 2016/0191941, alone or in combination with one another, or with other prior art of record (see Search Report and Notice of References Cited) fail to disclose the amendment made to independent claims 1, 9 and 10 (see the last four wherein clause limitations of the claims). Therefore, as evidenced by the prosecution history, and after conducting an additional and exhaustive search of prior art, in view of applicant's amendment to independent claims 1, 9 and 10, as well as amendments made to dependent claims to overcome matters of informality, pending claims 1-10 are found to be in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MARNIE A MATT/            Primary Examiner, Art Unit 2485